 

\boo\la\u\.>m'w»-

NNNNNNNNN-*o-‘r-v-¢»-¢\-._,_‘,_¢,_

§ase 3:17-cv-00577-RCJ-CBC' D_c)cument 99__Filed 01_L29/19 Eage 1 of 4

John P. Aldrich

Nevada Bar No. 6877

Catherine Hernandez

Nevada Bar No. 8410

ALDRICH LAW FIRM, LTD.
7866 W. Sahara Avenue

Las Vegas~, Nevada 89117

Phone: (702) 853-5490

Fax: (702) 227 - 1975
jaldrich@johnaldrichlawtinn.com;
chemandcz@johnaldrichlawfirm.com
Attorneysfor Counterdef’endants

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA

TRUSTEES of the NORTI-[ERN NEVADA
LABORERS HEALT H & WELFARE TRUST
FUN`D, CR.AIG MADOLE, DAVE BACKMAN,
CRAIG HOLT, DAN RUSNAK, ELOY JARA,
RICI-IARD DALY; TRUSTEES of the
LABORERS PENSION TRUST FUN`D FOR
NORTHERN NEVADA, CRAIG MADOLE,
DAVE BACKM.AN, CRAIG HOLT, DAN
RUSNAK, ELOY JARA, R.ICHARD
DALY;TRUSTEES of the CONSTRUC'I`ION
WORKERS VACATION SAVINGS TRUST
PLAN, CRAIG MADOLE, DAVE BACKMAN,
CRAIG HOLT, DAN RUSNAK, ELOY JARA,
RICHARD DALY; TRUSTEES of the
LABORERS TR.AINING TRUST FOR
NORTHERN NEVADA, CRA.IG MADOLE,
DAVE ELIZONDO, FRED REEDER, DAN
RUSNAK, ELOY JAR.A, R.ICHARD DALY;
TRUSTEES of the CEMENT MASONS
ANNUITY TRUST FUND FOR NORTI-I`ERN
NEVADA, CRAIG MADOLE, SHANE GLENN,
KEVIN LINDERMAN, MARC LEAVIT'I`,
THOMAS NORTHRUP, IESSE BARAJAS;
TRUSTEES of the CEMENT MASONS JOINT
APPRENICESHIP AND TRAINING TRUST
FUND, CRAIG MADOLE, KEVIN
LINDERMAN, SHANE GLENN, MARC
LEAVITT, THOMAS NORTHRUP, JAMES
OBREGON; TRUSTEES of the NORTHERN
NEVADA OPERATING ENGINEERS HEALTH
AND WELFARE TRUST FU'ND, CRAIG
MADOLE, FRED REEDER, LANCE
SEMENKO, STEVE INIGERSOLL, DYLAN
GALLAGI-IER, SCOTI` FULLERTON;

TRUSTEES of the OPERATING ENGIN`EERS '

AND PAR'I'ICIPAT]`NG EMPLOYERS

 

PREAPPR.ENTICE, APPRENTICE, AND
JOURNEYMAN AFFIRMA'I'IVE ACTION

Case No.: 3:17-CV-00577-RJC-VPC

STIPULATION AND ORDER TO

RENTALS INC. TO ANSWER
AMENDED COU TERCLAIM

 

 

 

 

 

EXTEND DEADLINE FOR HERC

 

` ,,._..4______

 

p_l

\DQ°\|G\LAAWN

N N N N N N N N - N »-¢ o-» -- »- \- r- o- »- o-» \-»
m `l o\ 'J\ -P m N '-‘ o \Q 00 \l C\ 'J\ -P 03 N '-‘ O

 

____.,_.__._CAS€ 3:17~cv-00577-RCJ-CBC Document799 Filed 01/29/19 _E’,§Qe 2 of 4

TRA]NING FUND FOR NORTHERN
NEVADA, CRAIG MADOLE, FR.ED REEDER,
LANCE'SEMENKO, STEVE INGERSOLL,
DYLAN GALLAGHER, SCOTT FULLERTON;
TRUSTEES of the OPERA'I`ING ENGINEERS
PENSION TRUST FU'ND, JAMES MURRAY,
KEVIN ALBANESE, STEVE CLARK, F.G.
CROSTHWAITE, BRYAN FLAKE, THOMAS
HOLSMAN, LANCE INOUYE, R.ICHARD
PIOMBO, TOM SQUERI, DAVID STAN'I`ON,
RUSSELL BURNS, M]KE CROLL, JUSTIN
DISTON, DAVID HARRISON, STEVE
INGERSOLL, PANE MEATOGA, .TR., BRUCE
NOEL, DAN REDING, JAMES SULLIVAN,
NATE TUCKER; TRUSTEES of the
OPERAT]`_NG ENGINERERS VACATION
HOLIDAY AND SICK PAY TRUST FUND,
JAMES MURRAY , BRYAN FLAKE, LANCE
INOUYE, TOM SQUERI, RUSSELL BURNS,
JUST]N DISTON, STEVE INGERSOLL, DAN
REDING, JAMES SULLIVAN; and TRUSTEES
OF THE OPERATING ENGH\IEERS
PENSIONED HEALTH & WELFAR.E TRUST
I~`UND, JAMES MURRAY, KEVIN
ALBANESE, STEVE CLAR.K, P.G.
CROSTHWAITE, BRYAN FLAK.E, THOMAS
HOLSMAN, LANCE INOUYE, RICHA.RD
PIOMBO, TOM SQUERI, DAVID STANTON,
RUSSELL BURNS, MIKE CROLL, JUST]N
DISTON, DAVID HARR.ISON, STEVE
INGERSOLL, PANE MEATOGA, J`R., BRUCE
NOEL, DAN REDING, JAMES SULLIVAN,
NA'I`E TUCK.ER;

Plaintiffs,

V.

KENNETH M. MERCURIO, an individual;
FAST-TRACK SERVICES, LTD., a Nevada
limited liability company; ALLEGHENY
CASUALTY COMPANY, a Pennsylvania
corporation; DOES I-l 0,

Defendants.
ALLEGHENY CASUALTY COMPANY,
n Count¢rclaimant,
vs.
TRUSTEES of the NORTHERN NEVADA
LABORERS l-IEALTH & WELPAR.E TRUST
FUND; TRUSTEES of the LABORERS

PENSIONS TRUST FUND FOR NOR'I`I'[ERN
NEVADA; TRUSTEES of the CONSTRUCTION

 

 

2

 

 

\OO°\IC\U\-l>b-\N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-00577-RC_J-CBC Documer1199 Filed 01/29/19 P_age 3 of 4

WORKERS VACA'I`ION SAVINGS TRUST
PLAN; TRUSTEES of the LABOR.ERS
TRAINING TRUST FOR NOR'I'I-IERN
NEVADA; TRUSTEES of the CEMEN'I`
MASONS ANNUITY TRUST FUND FOR
NORTHERN NEVADA; TRUSTEES of the
CEMEN'I` MASONS JOINT APPR.EN'I'ICESHIP
AND TR.AINING TRUST PUND; TRUSTEES of
the NORTI-IERN NEVADA OPERATING
ENGINEERS HEALTH AND WELFARE
TRUST FUND; TRUSTEES of the OPER.AT]NG
ENGINEERS AND PARTICIPAT]NG
EM`PLOYERS PR.EAPPRENTICE,
APPR.ENTICE, AND JOURNEYMAN
AFFIRMATIVE ACTION TRA]N]NG FUND
FOR NORTI-[ERN NEVADA; TRUSTEES of
the OPERA'I'ING ENGI'NEERS PENSION _
TRUST FUND; TRUSTEES of the OPERAT]NG
ENGI`NEERS VACA'I`ION HOLIDAY AND
SICK PAY TRUST FUND; and TRUSTEES OF
TI-IE OPERATING ENG]NEERS PENSIONED
HEALTH & WELFARE TRUST PU'ND;
OPERATING ENG]NEERS LOCAL 12 TRUST
FUNDS; SOUTHERN NEVADA LABORERS
LOCAL 872 TRUST FUNDS; AND
CAR.PENTERS SOUTHWEST
ADM]NISTRA'I`IVE COPORATION; HD
SUPPLY; RAFAEL CONSTRUCTION, INC.;
INLINE DISTRlBUTION; CASHMAN
EQUIPMENT COMPANY; DISCOUNT
DUMPSTERS DBA WESTERN ELI'I'E; HERC
RENTALS, INC; 3D CONCR.ETE, INC.; DOES I .
through X, inclusive; AND ROE
CORPORATIONS I through X, inclusive;

Counterdefendants

 

 

 

Counter-Defendant Herc Rentals, lnc. and Counterclaimant Allegheny Casualty Company,
by and through their respective counsel of record, hereby stipulate and agree as follows: v

Counterclaimant Allegheny Casualty Company served Counter-Defendant Herc Rentals, Inc.
with the amended counterclaim on January lO, 2019. Counter-Defendant Herc Rentals, lnc.’s
deadline to respond to the amended counterclaim is January 31, 2019. The parties stipulate and
agree that Herc Rentals, Inc. shall have until February 14, 2019 to me a response to Allegheny

Casualty Compa.ny’s amended counterclaim This is the first request for an extension of this

_...___ __ _`_

 

 

 

\COQ\IG\UIALNN»-¢

N N N N N N N N |`J o- »- »- r- »- o- »-¢ v- o- o-¢
00 \l O\ U\ -l> w N »-‘ O \C 00 \l 0\ U\ -h w N '-‘ O

a meaningful response.

DATED: January _Zi 2019.
ALDRICH LAW FIRM, LTD.

/s/Catherine Hernandez

John P. Aldrich, Esq

Nevada Bar No. 6877

Catherine Herné.ndez, Esq.
Nevada Bar No. 8410

7866 W. Sahara Avenue

Las Vegas, Nevada 89117

Tel: (702) 853-5490

Fax: (702) 227-1975

j aldrich@johnaldrichlawflrm.com
chemandez@johnaldrichlawfirm.com

 

Attomeysjbr Counterdefendants

IT IS SO ORDER.`ED.

 

-_ m gases:_17-cv_:90517-ac5-cec oocbmeé{§9:_.‘£11§§_@;2§/_'1§_59§_4 afl '

deadline, is made in good faith, and is not made for purposes of undue delay. The request is made to

allow Counter-Defenda.nt to further review the allegations of the amended counterclaim and provide

DATED: January z"? , 2019.
THE FAUx LAW GRoUP

/i/_UM_JELM____
Kurt C. Faux, Esq.

Nevada Bar No. 003407
Jordan F. Faux, Esq.
Nevada Bar No. 12205
Willi H. Siepmann, Esq.
Nevada Bar No. 002478
2625 N. Green Valley Parkway, #100
Henderson, Nevada 890 l 4
Tel: (702) 458-5790

Fax: (702) 45 8-5794
kfaux@fauxlaw.com

j faux@fauxlaw.coxn
wsiepmann@fauxlaw.com

Attorneysfor Defendants

Dared thist day of Janumy, 2019. S\@ M

Unitegl§tates Magistracte Judge

 

-__...,

